UNPUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                         No. 21-1211


In re: ERIC C. FEDEWA,

               Debtor.

-----------------------------------

ERIC C. FEDEWA,

               Debtor – Appellant,
and

RITIKA FEDEWA,

               Plaintiff – Appellant,
v.

JPMORGAN CHASE                  BANK,   N.A.;   VEMANAS      INVESTMENTS;         SV
PROPERTIES, LLC,

               Creditors – Appellees,
and

SAMUEL I. WHITE, P.C.

               Trustee – Appellee.


Appeal from the United States District Court for the Eastern District, at Alexandria. Leonie
M. Brinkema, District Judge. (1:20-cv-00446-LMB-MSN)


Submitted: March 29, 2022                                        Decided: March 31, 2022
Before HARRIS and HEYTENS, Circuit Judges. *


Affirmed by unpublished per curiam opinion.


ON BRIEF: Henry W. McLaughlin, III, LAW OFFICE OF HENRY MCLAUGHLIN,
P.C., Richmond, Virginia, for Appellants. Dylan G. Trache, Donald R. Pocock, NELSON
MULLINS RILEY & SCARBOROUGH LLP, Washington, D.C.; James Milton Stewart,
Jr., Fairfax, Virginia; Ronald J. Guillot, Jr., SAMUEL I. WHITE, P.C., Virginia Beach,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




      *
          The opinion is filed by a quorum of the panel pursuant to 28 U.S.C. § 46(d).

                                             2
PER CURIAM:

      Eric C. Fedewa and Ritika Fedewa appeal from the district court’s order affirming

the bankruptcy court’s orders dismissing their complaint, which had been removed from

state court, and denying their motion for reconsideration. We have reviewed the record

submitted on appeal and the arguments of the parties and conclude that the bankruptcy

court appropriately dismissed the complaint. See In re Varat Enters. Inc., 81 F.3d 1310,

1315 (4th Cir. 1996) (describing requirements for res judicata). Accordingly, we affirm

the district court’s order affirming the bankruptcy court’s dismissal of the Fedewas’

complaint and denial of their motion for reconsideration of that order. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3